Citation Nr: 1716063	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder as secondary to a service connected right knee disability.

2.  Entitlement to service connection for a left knee disorder as secondary to a service connected right knee disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion. 

4.  Entitlement to a disability rating higher than 10 percent for removal of cartilage, semilunar, right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a lumbar spine disorder and a left knee disorder, as well as his claim for an increased rating for removal of cartilage, semilunar, right knee.  The RO granted service connection for degenerative joint disease of the right knee with limitation of flexion, assigning an initial 10 percent disability rating effective July 6, 2007.  

This matter was previously before the Board in March 2016 and was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection

In the March 2016 remand, the Board directed the VA examiner who had previously provided an opinion in August 2015, to 'comprehensively discuss whether it is at least as likely as not that the Veteran's currently diagnosed left knee degenerative joint disease of the left knee and degenerative joint disease and degenerative disc disease of the lumbar spine have been caused or worsened by his service-connected right knee disabilities.'  The examiner was specifically instructed to discuss the Veteran's antalgic gait and the use of a cane for ambulation in the context of a negative opinion.  In May 2016, the VA examiner provided another negative opinion without discussing these points.  The opinion thus does not substantially comply with the Remand directives and an addendum is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, another addendum is required. 

Higher Ratings

In August 2015, the Veteran was afforded a VA examination.  Unfortunately, this examination is inadequate because it did not include the range of motion testing results now required by the Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).

In Correia, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Thirty-eight C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include joint motion testing for pain on active and passive motion and in weight-bearing and nonweight-bearing conditions. 

The VA examination in August 2015 did not include an assessment of pain upon both active and passive range of motion, and in weight bearing and non-weight bearing.  In addition, although the examiner indicated that the Veteran experiences additional functional loss due to pain and repeated use, he did not quantify the additional loss, in term of degrees.  These findings are required by VA regulations as interpreted by courts.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Veteran must be afforded a new examination that includes all necessary information discussed above.


Accordingly, the case is REMANDED for the following action:

1.  Return the file to the May 2016 VA examiner for a supplemental opinion.  The file, and a copy of this Remand, should be reviewed by the examiner.  (If the examiner is no longer available, or determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled).  

The examiner is to opine as to whether it is as least as likely as not (e.g. a 50 percent probability or greater) that the Veteran's left knee disability and lumbar spine disability:

(i)  are proximately caused by the service-connected right knee disability, or; 

(ii)  are aggravated by the service-connected right knee disability.  Aggravation means a permanent worsening.

If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

The examiner is advised that in previous VA examinations, conducted in December 2007 and January 2010, the Veteran was found to have an antalgic gait; he has also been noted to use a cane.  The examiner must discuss the Veteran's contentions regarding the aggravation of his left knee and lumbar spine disorders by his right knee disability (i.e. compensation for his service-connected right knee led to his left knee and back disabilities) - due to an antalgic gait and use of a cane for ambulation), in the context of any negative opinion.  The examiner is advised that a rationale that does not contain discussion of the noted antalgic gait and use of a cane for ambulation will be returned as inadequate.

The RO must review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken in accordance with Stegall v. West, 11 Vet. App. 268 (1998).  

2.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims file and a copy of this Remand should be reviewed by the examiner.  After reviewing the file, the examiner should:

a) The examiner should provide the ranges of motion of the Veteran's service-connected right knee.  The examiner should indicate whether pain is present during both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  For active and passive range of motion testing, it should also be indicated whether, and at what point during the range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.   

These findings are required by VA regulations as interpreted by courts.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional loss or impairment due to pain, weakness, easy fatigability, incoordination i) during flare-ups and ii) with repetitive use over time.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost.  

These findings are required by VA regulations as interpreted by courts.  If it is not possible to provide the requested ranges of motion and/or opinions on additional functional impairment/loss without resort to speculation, the examiner must explain why this is so.

3.  Finally, readjudicate the claim.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




